Title: From Benjamin Franklin to Jonathan Williams, Sr., 27 May 1777
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Nephew,
Paris, May 27. 1777.
I was glad to understand by yours of March 29. that you and your Family continued in good Health and Spirits. You and your Country are engag’d in a good Cause, which God will finally crown with Success. Let nothing discourage you.
Your Son John remains at Nantes. His Brother will probably find some Business there for him. I suppose he writes to you. I shall be glad to promote his Welfare as Opportunity offers.
I continue amazingly well and hearty for my Age, and hope to live to see the End of these Troubles, and our Country establish’d in Freedom, when it will soon become great and glorious, by being the Asylum of all the Oppress’d in Europe, and the Resort of the Wealthy who love Liberty from all Parts of this Continent, to establish themselves and Families among us.
My Love to Cousin Grace &c. and believe me ever Your affectionate Uncle
B Franklin
  
Addressed: To / Jonathan Williams Esqr / Merchant / Boston / B. Free Franklin
Endorsed: Doct Franklin May 27. 1777
